MEMORANDUM **
Tevis R. Ignacio appeals pro se the district court’s judgment dismissing his action for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Hicks v. Small, 69 F.3d 967, 969 (9th Cir.1995), and we affirm.
Ignacio contends that Discover Bank defrauds its credit card holders by charging *745“overlimit fees” when customers exceed the credit limit available on their accounts. Because Ignacio failed to allege any factual or legal basis for federal jurisdiction in his amended complaint, and none is apparent from the record, the district court properly dismissed his action. See 28 U.S.C. § 1331 (federal question jurisdiction); 28 U.S.C. § 1332 (setting a $75,000 amount in controversy threshold for diversity jurisdiction).
We reject Ignacio’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.